DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 6/21/22 to the non-final Office action of 4/11/22 is acknowledged. The Office action on currently pending claims 1-20 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 17 positively sets forth “a first manifold” twice (i.e., in lines 5 and 7 of the claim), which renders the claim indefinite. It’s not clear whether these are different manifolds or not. If claim refers to different manifolds then different terminology should be used. If claim refers to the same manifold, then it should be amended accordingly to eliminate redundancy.
Furthermore, dependent claims 18-20 fail to provide any additional clarity, and therefore, have been also rejected along with the independent claim 17.
Appropriate corrections are required. Applicant’s cooperation is hereby requested in correcting of any remaining informalities of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-10, and 13-20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9, 638, 480 to Maranville (cited in IDS).
Regarding claims 1, 2, 9, 10, and 15, Maranville discloses thermal management assembly for a vehicle (101), (Fig. 1, 2; col.1, line 60-col.2, line 25, col.2, lines 35-47, col.3, lines 5-42, col.4, lines 38-52, col.7, lines 28-45, col.8, lines 29-42) comprising: a heating ventilation and air conditioning system of the vehicle ((136), col.2, lines 25-47, col.5, lines 5-54) to control temperature or humidity inside a body of the vehicle (101), (col.2, lines 25-61, col.5, lines 10-38)); and a thermal management assembly (130) in fluid communication with the heating ventilation and air conditioning system of the vehicle (101) and coupled to a computer system (200) of the vehicle (101) to supply a liquid or gas fluid (col.1, lines 63-65) from the heating ventilation and air conditioning system of the vehicle (101) to cool at least a portion of the computer system (200), (col.1, line 60-col.2, line 65, col.5, lines 5-54, col.6, line 17-col.7, line 24, Fig. 2), wherein the thermal management assembly comprises a first manifold ((230) and accompanying piping, Fig. 2) to transfer the fluid to a first cooling block (all structure accommodating coolant flow within (200)) associated with a first component (106, 210, 214) of the computer system (200), ( col.1, line 60-col.2, line 65, col.5, lines 5-54, col.6, line 17-col.7, line 24, Fig. 2), wherein the thermal management assembly comprises: a second manifold ((234, 264) and accompanying piping, Fig. 2), wherein the first manifold is configured to transfer the fluid to the first cooling block associated with the first component of the computer system (all structure accommodating coolant flow within (200) and associated with either one of the components (106, 210, 214)) and to the second manifold, and wherein the second manifold is configured to transfer the fluid to a second cooling block (all structure accommodating coolant flow within (200) and associated with another one of the components (106, 210, 214)) associated with a second component of the computer system (another one of the components (106, 210, 214)) of the computer system (200).
Regarding claim 17, as best understood, Maranville discloses  a system (Fig. 2) comprising: a housing (col.1, line 60-col.2, line 25, col.3, line 5-col.4, line 15. Also, the housing is inherently present, i.e., the vehicle body, etc.); a computer system (200) disposed in the housing (col.1, line 60-col.2, line 25, col.3, line 5-col.4, line 15, col.4, lines 38-52); and a thermal management assembly (130) disposed in the housing (col.1, line 60-col.2, line 25, col.3, line 5-col.4, line 15, col.4, lines 38-52), wherein the thermal management assembly comprises a first manifold ((230) and accompanying piping, Fig. 2) to supply fluid from a heating ventilation and air conditioning system (136) to cool at least a portion (106, 210, 214) of the computer system (200), (col.1, line 60-col.2, line 65, col.5, lines 5-54, col.6, line 17-col.7, line 24, Fig. 2), 
wherein the thermal management assembly comprising a first manifold ((230) and accompanying piping, Fig. 2) to transfer the fluid to a first cooling block (all structure accommodating coolant flow within (200)) associated with a first component (106, 210, 214) of the computer system (200), ( col.1, line 60-col.2, line 65, col.5, lines 5-54, col.6, line 17-col.7, line 24, Fig. 2) and to a second manifold ((234, 264) and accompanying piping, Fig. 2), the second manifold to transfer the fluid to a second cooling block (all structure accommodating coolant flow within (200) and associated with another one of the components (106, 210, 214)) associated with a second component of the computer system (another one of the components (106, 210, 214)) of the computer system (200).
Regarding claim 3, Maranville discloses that the first manifold (230) comprises a first opening (inherently present, see flow directions identified by arrows on Fig. 2) to transfer the fluid to a second opening (inherently present, see flow directions identified by arrows on Fig. 2)  associated with the second manifold ((234, 264) and accompanying piping, Fig. 2).
Regarding claims 4, 14, and 19, as best understood, Maranville discloses that each of the first component and the second component (either one of the components  (106, 210, 214)) comprises at least one of a graphics processing unit (inherently present within (106)), a central processing unit (inherently present within (106)), a voltage regulator, an ethernet controller, a chipset (inherently present within (106)), a solid-state drive, a power supply (214), a memory device (inherently present within (106)), an image processing unit (inherently present within (106)), or a network interface card.
	Regarding claims 6, 13, and 20, as best understood, Maranville discloses that the first manifold ((230) and accompanying piping, Fig. 2) comprises a first portion (i.e., the top or bottom portions of (230) on Fig. 2) to cool the first component (either one of the components  (106, 210, 214)) and a second portion (i.e., the top or bottom portions of (230) on Fig. 2) to cool a third component (another one of the components  (106, 210, 214)) of the computer system (200), the first portion being different than the second portion (inherently, since the top and bottom portions of (230) and accompanying piping are different portions).
	Regarding claim 18, as best understood, Maranville discloses (Fig. 1, 2) that the first manifold ((230) and accompanying piping, Fig. 2) comprises an opening (inherently present, see flow directions identified by arrows on Fig. 2) to transfer the fluid to the second manifold ((234, 264) and accompanying piping, Fig. 2), and the housing (the housing is inherently present, i.e., the vehicle (101) body, etc.) is disposed inside a body of a vehicle (101).
Regarding claims 7, 8, and 16, Maranville discloses that the computer system comprises a housing (col.1, line 60-col.2, line 25, col.3, line 5-col.4, line 15. Also, the housing is inherently present, i.e., the vehicle body, etc.) enclosing the first component and the second component (either one of the components  (106, 210, 214)), and wherein the manifold ((230) and accompanying piping, Fig. 2) is coupled to a front surface of the housing or a back surface of the housing (inherently, since it’s coupled to the vehicle body).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  5, 11, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Maranville in view of US 6, 043, 980 to Katsui.
Regarding claims 5, 11, and 12, Maranville discloses all as applied to claims 3 and 9, but does not explicitly teach wherein the thermal management assembly comprises a heatsink between the first manifold and the first component and one or more heat pipes adjacent to the first cooling block, wherein the one or more heat pipes are configured to transfer heat away from the first component toward the first cooling block.
Heatsinks and heat pipes have been notoriously known and widely used in the cooling art before the effective filing date of the claimed invention as evidenced, e.g., by Katsui, which teaches a thermal management assembly (Fig. 12A) comprising a heatsink (20, 21) between a fan  (22) and at least one component to be cooled (28) and one or more heat pipes (25) adjacent to a cooling block (26), wherein the one or more heat pipes (25) are configured to transfer heat away from the component (28) toward the cooling block (26).
Since the inventions of Maranville and Katsui are from the same field of endeavor (i.e., cooling arrangements for electronic devices), the purpose of the heatsink and heat pipes taught by Katsui would be recognized in the invention of Maranville.
Therefore, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have modified to Maranville by providing the heat sink and heat pipes as taught by Katsui, so the modified Maranville would have the thermal management assembly comprising: a heatsink between the first manifold the first component and one or more heat pipes adjacent to the first cooling block, wherein the one or more heat pipes are configured to transfer heat away from the first component toward the first cooling block, as claimed, in order to predictably enhance cooling efficiency by augmenting thermal coupling and heat dissipation. Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. The gist of the arguments is that, allegedly, the art of record does not teach the amended portions of the claims. However, contrary to the Applicant’s position, the amended claims continue to read on the art of record as explained above in the body of the rejection above. 
Furthermore, regarding the “Statement of Substance of Interview”, Applicant contends that, allegedly, “Applicant’s representative understood the Examiner to suggest that amending the claims to clarify aspects of the primary manifold and the secondary manifold could distinguish from at least the currently cited references. Applicant thanks the Examiner for this suggestion. Applicant amends claims 1, 9, and 17 as discussed and suggested during the interview”.
Contrary to the aforementioned Applicant’s interpretation, the Examiner during the interview “has pointed out to a specific structure of the assembly of the primary and secondary manifolds as depicted on Fig. 3, 6, and 8, and has advised the Applicant's representative to reflect this unique structure in the independent claims in order to differentiate the claims from the art of record” (emphasis added, see the “Examiner Interview Summary” of 6/22/2022). 
However, the amended independent claims do not reflect the aforementined “specific (unique) structure”, but just nominally recite the first and second manifolds and basic functionality thereof. Therefore, the amended claims continue to read on the art of record as explained above in the body of the rejection above. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835